Exhibit 10.10




EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on the
date signed by Executive below to be effective as of May 1, 2014 (the “Effective
Date”), between DALA PETROLEUM CORP. (the “Employer” or “Company”) and EVERETT
WILLARD GRAY II (“Executive”).

1.

Term; Title; Duties.

1.1

Term.  The term of employment under this Agreement shall begin on the Effective
Date and, unless sooner terminated in accordance with Section 3.1, shall
conclude on the first anniversary of the Effective Date (the “Initial Term”).
 Thereafter, this Agreement shall automatically renew on a year-to-year basis
unless, within sixty (60) days of the expiration of the Initial Term or any
subsequent “Renewal Term,” either party provides written notice of that party’s
intention to allow the Agreement to expire.

1.2

Title.  Executive shall have the title as set forth in Exhibit A.

1.3

Duties.  Executive shall have such authority and duties as are usual and
customary for the position described in Section 1.2, and shall perform such
other services and duties as the Employer may from time to time designate
consistent with such position.  Executive shall devote Executive’s reasonable
best efforts and such business time to the operations, business, and affairs of
the Employer as may be reasonably necessary for the discharge of Executive’s
duties; provided, however, that nothing expressed or implied in this Agreement,
except Section 4 hereof, shall be deemed to restrict or otherwise limit
Executive’s conditional right to: (i) serve as an officer or member of the board
of directors or other similar governing body of such entities as may be timely
disclosed by Executive to the Employer; (ii) serve as a director of, or a member
of a committee of the directors of, any non-profit organization, or engage in
other charitable, community or religious activities; or (iii) engage in personal
or family passive investment activities.  Executive’s right to perform those
services listed in Section 1.3(i) and (ii) is subject to the Employer’s written,
pre-approval of such activities.  With respect to any such services being
performed at the time of execution of this Agreement, Executive shall notify
Employer of such services to secure its written approval.  In the unlikely event
that Employer disapproves of such service, Executive will promptly cease serving
on such board (and/or will notify the board that he or she is unable to accept
the position).

2.

Compensation.

2.1

Salary.  In consideration of the services rendered by Executive hereunder, the
Employer shall pay Executive a base salary (as may be adjusted from time to time
in the Employer’s discretion, the “Base Salary”) set forth in the attached
Exhibit A.

2.2

Bonus.  Executive may receive an annual bonus, the amount of which to be
determined in the sole discretion of the Employer, in an amount no greater than
the lesser of 20% of EBITDA or 50% of annual base salary.

2.3

Benefits.  In addition to the compensation set forth in Sections 2.1 and 2.2,
Executive shall be entitled to participate in all health, savings, retirement
and pension plans, if any, applicable generally to other similarly situated
executives of the Employer as determined by the Employer from time to time.





1







--------------------------------------------------------------------------------



3.

Termination of Employment.

3.1

Termination.   Executive’s employment will terminate upon expiration of the
Initial Term or any Renewal Term.  Executive’s employment may also be terminated
as follows:

(a)

Death.  Executive’s employment shall automatically terminate upon the death of
Executive.

(b)

Disability.  In the event of any mental or physical disability of Executive
rendering him/her unable to perform Executive’s duties hereunder for (i) a
continuous period of at least 90 days or (ii) 180 days out of any consecutive
12-month period, and the further determination that the disability is permanent
as to Executive’s ability to return to work with or without a reasonable
accommodation in Executive’s full capacity (a “Disability”), Executive’s
employment shall terminate automatically.

(c)

By the Employer for Cause.  Executive’s employment may be terminated by the
Employer for Cause (as defined below) effective upon written notice to
Executive.  Such notice shall set forth in reasonable detail the facts and
circumstances alleged to constitute Cause and the specific section(s) of the
definition of Cause relied upon.  As used herein, the term “Cause” means
Executive’s:

(i)

grossly negligent or willful breach of Executive’s duties or failure to perform
Executive’s obligations under this Agreement;

(ii)

refusal or willful failure to follow the reasonable instructions of the Employer
concerning duties or actions consistent with Executive’s position;

(iii)

breach of any Employer rule or policy, or other willful act or omission that is
reasonably likely to have a material adverse impact on the Employer;

(iv)

commission of fraud, embezzlement, or other similar act of dishonesty, or any
violation of local, state, or federal laws, rules, or regulations that impairs
or injures the reputation of, or otherwise harms, the Employer;

(v)

diversion or misappropriation of business opportunities from the Employer; or

(vi)

unauthorized disclosure of material Confidential Information (hereinafter
defined).

(d)

By the Employer without Cause.  Employer may terminate Executive’s employment at
any time without Cause effective upon 14 days’ prior written notice to
Executive. Employer retains the right after providing such notice to require
Executive to cease employment at any earlier time, in which case Employer shall
remain obligated to pay notice pay in an amount equal to Executive’s Base Salary
(at the same monthly rate as paid immediately prior to such notice) during any
remaining portion of the notice period.

(e)

By Executive Voluntarily.  Executive may terminate employment at any time
effective upon at least 30 days’ prior written notice to the Employer.  Employer
retains the right after receiving such notice to waive some or all of this
notice period and require Executive to cease employment immediately with no
further obligation to Executive.





2







--------------------------------------------------------------------------------




(f)

By Executive in Connection with a Change in Control.  If, within twelve (12)
months following a Change in Control of the Company (as defined in Exhibit A
hereto), Executive suffers a material diminution of title, responsibilities
and/or base compensation, Executive may resign his employment and receive
Separation Pay as outlined in Exhibit A.  Executive must provide 30 days’ prior
written notice to the Employer of his intent to terminate employment under this
Section and the specific facts supporting his reasons for termination.  The
Company may elect to accept Employee’s resignation and waive some or all of
30-day notice period, or may elect to remedy or cure the alleged diminution
within the 30-day notice period.  Any Separation Pay following a Change in
Control is conditioned on the execution and non-revocation of a general release
of claims in the form attached as Exhibit B and Executive’s current and
continued compliance with his obligations in both this Agreement as well as the
General Release.

3.2

Termination Payments and Benefits.

(a)

Termination for Cause by the Employer or Voluntarily by Executive.  If
Executive’s employment is terminated either by the Employer for Cause pursuant
to Section 3.1(c), or voluntarily by Executive pursuant to Section 3.1(e), then
the Employer shall have no obligation to pay to Executive anything beyond
(i) earned but unpaid salary through the end of Executive’s employment, and
(ii) reimbursement for all funds advanced in connection with Executive’s
employment for reasonable expenses incurred by Executive and approved by
Employer through the end of Executive’s employment.

(b)

Termination without Cause.  If Executive’s employment is terminated by the
Employer without Cause pursuant to Section 3.1(d), then Employer shall have no
obligation to pay to Executive anything beyond (i) earned but unpaid salary
through the end of Executive’s employment, (ii) reimbursement for all funds
advanced in connection with Executive’s employment for reasonable expenses
incurred by Executive and approved by Employer through the end of Executive’s
employment, and (iii) “Separation Pay” as defined in the attached Exhibit A.
 Separation Pay under Section 3.2(b) is conditioned upon Executive’s execution
and non-revocation of a valid and binding general release of all claims in a
form substantially similar to the release agreement attached hereto at Exhibit
B, as well as current and continued compliance with Executive’s obligations
under this Agreement and the General Release.

(c)

Termination due to Disability.  If Executive’s employment is terminated due to
the Disability of Executive pursuant to Section 3.1(b), then the Employer shall
have no obligation to pay to Executive anything beyond (i) earned but unpaid
salary through the end of Executive’s employment, and (ii) reimbursement for all
funds advanced in connection with Executive’s employment for reasonable expenses
incurred by Executive and approved by Employer through the end of Executive’s
employment.

(d)

Termination due to Death.  If Executive’s employment is terminated due to
Executive’s death, then the Employer shall have no obligation to pay to
Executive’s estate anything beyond (i) earned but unpaid salary through the end
of Executive’s employment, and (ii) reimbursement for all funds advanced in
connection with Executive’s employment for reasonable expenses incurred by
Executive and approved by Employer through the end of Executive’s employment.

(e)

No Other Benefits.  Except as specifically provided in this Section 3.2,
Executive shall not be entitled to any compensation, severance or other benefits
from the Employer (other than as may be required by applicable statute or
regulation) upon the expiration or termination of this Agreement for any reason
whatsoever.

(f)

Public Statement of Termination.  If Executive’s employment terminates for any
reason, the Employer and Executive shall agree upon a public statement
pertaining to Executive’s termination of employment, and the terms of such
statement shall not be subject to subsequent modification by either party hereto
unless required by applicable law; provided, however, that if the Employer and
Executive are unable in good faith to agree on such statement, the Employer may
make such public statements as are required to comply with applicable law, if
any.





3







--------------------------------------------------------------------------------



4.

Restrictive Covenants.  As used herein, “Restrictive Covenants” refers to the
matters discussed in Section 4.  As a material condition to the Employer’s
entering into this Agreement with Executive, Executive agrees to the following
Restrictive Covenants.  Executive agrees and acknowledges that the Restrictive
Covenants are reasonable to protect legitimate business interests of the
Employer and are material to the Employer.

4.1

Confidential Information.

(a)

Access.  To assist Executive in the performance of Executive’s duties hereunder,
Executive will receive certain confidential and proprietary information and
materials owned by the Employer, its affiliates and/or third persons (including
Clients (defined below) and prospective Clients who have furnished such
information and materials to the Employer under obligations of confidentiality)
(“Confidential Information”) (defined below).

(b)

Definitions

(i)

“Confidential Information” means information of a confidential nature (whether
labeled “confidential” or not) disclosed to or known by Executive as a direct or
indirect consequence of or through Executive’s employment by the Employer about
the Employer or its operations, technical data, business or affairs, including,
but not limited to, lease-related terms and/or other related information, Client
lists and prospective Client lists, referral sources (defined below), financial
data regarding the Employer or its Clients or prospective Clients, business
strategies, information related to the negotiation and/or terms of actual or
potential oil and gas leases, pricing information, market studies, internal
business practices and operations, information management, procedures and
services.  “Confidential Information” excludes any information that is generally
available to the public, other than due to a breach of this Agreement or other
confidentiality agreement or obligation.

(ii)

“Client(s)” mean(s) any individual, principal, proprietorship, partnership,
corporation, trust, foundation, association or other entity to whom services
have been provided by the Employer or are provided during Executive’s
employment.

(iii)

“Restricted Period” means the time period during Executive’s employment or other
association with the Employer, if any, and continuing for a time period of
twenty-four (24) months after the termination thereof, regardless of the reason
for termination.

(c)

Non-Disclosure.  At all time during and after Executive’s employment with the
Employer, Executive shall hold in strict confidence and shall not directly or
indirectly disclose, disseminate, publicize, use, copy or make lists of any
Confidential Information, except to the extent authorized in writing by the
Employer or required by any court or administrative agency of competent
jurisdiction, other than to an authorized employee of the Employer or to a
person to whom disclosure is, or use of which is, reasonably necessary or
appropriate in connection with the performance by Executive of Executive’s
duties to the Employer.  If Executive is compelled by law, subpoena, or other
lawful process to disclose any Confidential Information, then Executive shall
give prompt written notice of such fact to the Employer so that the Employer
may, if it so desires, seek a protective order or other governmental or judicial
relief, at the Employer’s expense, to prevent disclosure of the Confidential
Information.

(d)

Terms of Agreement Confidential.  Executive shall hold in strict confidence and
shall not directly or indirectly disclose, disseminate, or publicize, this
Agreement, its terms, or the negotiations leading to this Agreement, except to
Executive’s legal advisors, accountants, or financial institutions (collectively
“Advisors”).  Executive shall inform his Advisors of the confidential nature of
this Agreement and shall be responsible for any breach of this Section 4.1(d) by
any of Executive’s Advisors.








4







--------------------------------------------------------------------------------



4.2

Return of Documents.  All records, files, notes or other documents or materials,
whether in written or electronic form, and all copies thereof, relating to the
Employer or its operations, business or affairs that Executive shall prepare,
use or be provided with in connection with Executive’s employment with the
Employer, shall be and shall remain the sole and exclusive property of the
Employer.  Executive shall promptly return to the Employer all such records,
files, notes or other documents or materials and copies thereof in Executive’s
possession or under Executive’s custody or control upon the termination of
Executive’s employment with the Employer or such earlier time or times as the
Employer may request.

4.3

Works Made For Hire.  Executive agrees that any and all written materials,
software and writings (“Work”), which are developed by Executive for Employer’s
use during the term of this Agreement, shall be deemed a “work made for hire”
within the meaning of the United States Copyright Act, Title 17, United States
Code, which vests all copyright interest in and to the Work in Employer.
Similarly, all rights to discoveries, ideas, inventions, improvements and
innovations (including, all data and records pertaining thereto) related to the
Executive’s operations, business and affairs, whether or not capable of being
registered as a copyright, trademark or patent, and whether or not reduced to
writing, that Executive may discover, invent or originate during Executive’s
employment with the Employer, shall be the sole and exclusive property of the
Employer.

4.4

Non-Disparagement.  At all times during and after Executive’s employment,
Executive shall not, directly or indirectly, make or cause to be made any
disparaging, denigrating, derogatory, negative, misleading, or false statement
orally or in writing to any person, including clients or prospective clients,
competitors and advisors to the Employer and members of the investment community
or press, about (i) the Employer or its members, managers, officers, employees,
agents, or clients, or (ii) the business strategy or plans, policies, practices,
or operations of the Employer.

4.5

Non-Solicitation.  During the Restricted Period, Executive shall not, directly
or indirectly, (i) solicit, entice, persuade or induce any employee or
consultant of the Employer to terminate or reduce his or her employment or
relationship with the Employer or to become employed by any person other than
the Employer; or (ii) solicit, entice, persuade or induce any party to any
active or contemplated oil and gas lease, Client, or previously identified
prospective Client to terminate, alter or limit its, his or her relationship
with the Employer or, in the case of any such person or entity, not to enter
into a business relationship or lease agreement with the Employer, or otherwise
interfere with the Employer’s existing business relationships and/or activities,
and/or known prospective business relationships and/or activities.





5







--------------------------------------------------------------------------------



4.6

Non-Competition.

(a)

Acknowledgement.  Executive acknowledges and agrees that (i) the Employer is
engaged in a highly competitive business; (ii) the Employer has made substantial
investments to develop its business interests and goodwill and to provide
special training and/or access to Confidential Information to Executive for the
performance of Executive’s duties hereunder; (iii) the success of the Employer’s
business in the marketplace depends upon its goodwill and reputation for quality
and dependability; (iv) the limitations as to time, geographical area, and scope
of activity to be restrained in Section 4.6(b) are reasonable and are not
greater than necessary to protect the goodwill and other business interests of
the Employer; and (v) the investments made by the Employer are worthy of
protection and the Employer’s need for protection afforded by Section 4.6(b) is
greater than any hardship Executive might experience by complying with the terms
thereof.

(b)

Competitive Activities.  During the Restricted Period, Executive shall not,
directly or indirectly, engage or participate (whether as principal, agent,
employee, employer, consultant, investor or partner), make any financial
investment in, or become employed by or render advisory services to or for any
person or other business enterprise (other than the Employer and its affiliates)
that renders or is engaged in the business of owning, managing, operating, or
otherwise engaging in, directly or indirectly, an oil and gas exploration and
production business, including providing any other professional or
administrative services associated with such business (collectively,
“Competitive Activities”) anywhere within a 20-mile radius of a property where
Employer has an interest, had an interest at any time during Executive’s
employment, or is known (or should be known) by Executive to be actively
contemplating an interest; provided, however, that the foregoing covenant shall
not be construed to preclude Executive from making any investment in the
securities of any entity, whether or not engaged in competition with the
Employer, to the extent that such securities are actively traded on a national
securities exchange or in the over-the-counter market in the United States or
any foreign securities exchange and such investment does not exceed one percent
of the issued and outstanding shares or other ownership interests in such entity
or give Executive the right or power to control or participate directly in the
making of policy decisions of such entity.  By way of further clarification,
nothing herein authorizes or permits Executive to engage in Competitive
Activities during employment, regardless of the location of such Competitive
Activities. Competitive Activities during employment are strictly prohibited.

(c)

Reformation.  Without limitation of the generality of Section 5.3, if an
arbitrator or court of competent jurisdiction determines that any portion of
Section 4.6(b) is invalid or unenforceable, the remainder of Section 4.6(b)
shall not thereby be affected and shall be given full force and effect without
regard to the invalid or unenforceable provisions.  Without limitation of the
generality of Section 5.3, if any such court or arbitrator construes any of the
provisions of Section 4.6(b), or any part thereof, to be unreasonable because of
the duration or scope of such provision, then such court or arbitrator shall
have the power to reduce the duration or scope of such provision and to enforce
such provision as so reduced.

4.7

Enforcement.  Without limitation of the generality of Section 4.8, Executive
agrees that a breach or threatened breach on his part of the Restrictive
Covenants will cause such damage to the Employer as will be irreparable and for
that reason Executive further agrees that the Employer shall be entitled as a
matter of right to an injunction, without the necessity of filing a bond or
other security, out of any arbitration or court of competent jurisdiction,
restraining any further violation of the Restrictive Covenants by Executive, or
by Executive’s employer, employees, partners, or agents, or by any entity by or
through which Executive directly or indirectly is engaging in or attempting the
actions which violate the Restrictive Covenants. The right to injunctive relief
shall be cumulative and in addition to any and all other remedies the Employer
may have, including, specifically, recovery of damages.

4.8

Extension of Restricted Period for Injunctive Relief.  If Executive violates the
Restrictive Covenants and the Employer brings legal action for injunctive or
other relief under preceding Section 4.7, the Restricted Period shall be tolled
so that the Employer shall not be deprived of the benefit of the full period of
the Restrictive Covenants as a result of the time involved in obtaining the
relief.








6







--------------------------------------------------------------------------------



4.9

Reasonableness of Restrictions. Executive expressly acknowledges and agrees that
the Restrictive Covenants are reasonable as to both scope and time.  Executive
further agrees that the Restrictive Covenants shall be construed in such a
manner as to be enforceable under applicable laws if an arbitrator or court of
competent jurisdiction determines that a more limited scope or time is required.
 Without limitation of the generality of Section 5.3, in the event an arbitrator
or court of competent jurisdiction determines that the Restrictive Covenants do
not meet the requirements of §15.50(a) of the Texas Business & Commerce Code
(“TBCC”), then the Employer and Executive agree that the Employer is deemed to
have requested reformation by the court pursuant to § 15.51(c) of the TBCC.

4.10

Notice to Third Parties. Executive expressly agrees to notify any prospective
employer or affiliate in a business competitive with the Employer of the
Restrictive Covenants, and authorizes the Employer to make contact with, and
discuss the nature and obligations of the Restrictive Covenants with, any person
or affiliate reasonably believed by the Employer to be engaged or about to be
engaged in an act that would constitute a violation of the Restrictive
Covenants.  Executive hereby waives, and releases the Employer from, any claims
whatsoever arising in connection with the Employer’s contact or discussions with
such person or affiliate.

4.11

Confidential Information of Prior Employers.  Executive will not divulge to the
Employer or otherwise use any trade secrets or confidential information obtained
from or otherwise belonging to any prior employer.   Executive agrees to provide
the Employer with copies of any confidentiality or trade secret agreements that
Executive has signed as well as any other agreement that would preclude or limit
the Executive’s ability to perform services for the Employer under this
Agreement.

5.

Additional Provisions




5.1

Waiver of Breach.  Employer’s waiver of any breach of any provision of this
Agreement by Executive shall not operate or be constituted as a waiver of any
subsequent breach by Executive.




5.2

Successors and Assigns.  The rights and obligations of Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer.  Executive may not assign this Agreement or any rights
arising under it.




5.3

Severability.  In the event that any provision hereof shall be rendered illegal
or unenforceable, such event shall not affect the validity or enforceability of
the other provisions hereof. In the event of any legal or arbitration proceeding
to determine the rights and liabilities of the parties pursuant to this
Agreement, the parties hereto agree that this Agreement may be modified,
amended, or reformed by the tribunal conducting such proceeding for the purposes
of best effectuating the purposes of this Agreement and as needed to be
reasonable and enforceable under applicable law.




5.4

Governing Law and Forum Selection.  This Agreement shall be governed by and
construed under the laws of the State of Texas applicable to contracts to be
executed and performed in the State of Texas. The Parties agree to submit to the
jurisdiction of the State of Texas and that any dispute arising out of this
Agreement or Executive’s employment that is not subject to arbitration shall be
litigated and/or arbitrated in Dallas, Texas.








7







--------------------------------------------------------------------------------




5.5

Notices.  Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail return receipt requested, postage prepaid,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:




To:

Employer




Westcott Products Corp.

112 Loraine South

Suite 266

Midland, Texas 79701




To:        Executive

E. Will Gray II

P.O. Box 5375

Midland, Texas 79704




5.6

Descriptive Headings, Gender and Number.  Titles to paragraphs herein are for
information purposes only and shall not be used for interpretation of this
Agreement. Whenever the context herein requires it, the gender of all words used
herein, include the masculine, feminine, and neuter, and the number of all words
shall include the singular and plural.




5.7

Multiple Counterparts.  This Agreement may be executed in a number of identical
counterparts, each of which for all purposes shall be deemed an original, and
all of which constitute, collectively, one agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.




5.8

Amendments.  No change, modification, waiver, discharge, amendment, or addition
to the Employment Agreement shall be binding unless it is in writing and signed
by the Employer and Executive.




5.9

Entire Agreement.  The provisions set forth herein (together with any agreements
referenced herein) shall constitute the entire agreement of the undersigned
parties with respect to the subject matters contained herein, and all prior
written and oral agreements are hereby revoked.




5.10

Arbitration. Except as otherwise provided below, or in order to obtain
injunctive and/or equitable relief as permitted under Section 4.7 above, all
Claims (hereinafter defined) arising hereunder or otherwise related to
Executive’s employment with Employer shall be finally resolved by arbitration
administered by the American Arbitration Association (“AAA”) under and in
accordance with its Employment Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered by any court having competent
jurisdiction in accordance with this Agreement.  Arbitration must be initiated
within 180 days of the date the Claim arises, unless a longer time period for
commencing an action is provided under federal or state law.




(a)

“Claim(s)” as used in this Agreement, shall mean and refer to claims, disputes,
controversies, demands, causes of action (whether arising under state or federal
statutes, equity or the common law), damages, claims or demands for equitable
relief, disputes over whether a claim is a Claim or arising out of the
negotiation, execution, delivery (including the fraudulent inducement thereof),
or performance of this Agreement, disputes regarding the validity or
enforceability of the arbitration provisions of this Agreement and other matters
for which this Agreement specifically provides for arbitration.








8







--------------------------------------------------------------------------------




(b)

Claims shall be identified by the aggrieved party by notice of dispute in
writing to the other party setting forth with particularity the issues
responsible for the dispute. Upon receipt of such notice, the parties shall
attempt in good faith to resolve the dispute and, if they fail to resolve the
dispute, shall mediate such dispute pursuant to Section 5.10(f) below prior to
submitting the dispute to arbitration. In the event that the parties cannot
amicably resolve the issues prior to or as a result of mediation, the dispute
shall be submitted to arbitration.




(c)

The arbitration shall take place in Dallas, Texas. The party initiating
arbitration shall request a list of eleven (11) impartial arbitrators from the
office of the AAA in Dallas, Texas. From this list, the parties will alternately
strike arbitrators (with the party initiating arbitration making the first
strike) until one name is left. The parties agree to facilitate the arbitration
by: (i) conducting arbitration hearings to the greatest extent possible on
successive, contiguous days; and (ii) observing strictly the time periods
established by the AAA or by the arbitrator(s) for the submission of evidence
and briefs. Discovery in the arbitration shall be as limited as reasonably
possible.  The arbitration, including the hearing and record of the proceedings,
are confidential and shall not be open to the public unless all parties agree in
writing or as otherwise required by applicable law.




(d)

Any up-front fees payable to the arbitrator(s) or like up-front fees shall be
divided equally between the parties unless otherwise agreed upon by the parties
or provided by the AAA rules.  The prevailing party shall be reimbursed its
costs, including reasonable attorneys’ fees and arbitration expenses
proportionate to the degree of its success from the other party.




(e)

The parties acknowledge and agree that arbitration in accordance with this
Section shall be their sole and exclusive remedy.  In the event that a party
files a lawsuit over a Claim, the other party shall give notice of the existence
of the Agreement and if the lawsuit is not dismissed within ten (10) days
receipt of such notice, the party filing the lawsuit shall be liable for all
costs and attorneys’ fees incurred in dismissing the lawsuit.




(f)

Claims shall be submitted to mediation (assuming other good faith attempts to
resolve the dispute have failed) prior to submitting such claim to arbitration
pursuant to this Section 5.10. The mediation shall take place in Dallas, Texas,
unless another location is agreed by the parties. If the parties are unable to
agree upon a mediator, each party shall select a mediator, which mediators in
turn shall select the mediator of the dispute.  Any mediation shall be
nonbinding and anything presented in any mediation shall be subject to Federal
Rule of Evidence 408. The parties shall mediate in good faith and use reasonable
efforts to reach a resolution of the matter.




5.11

Survival Clause.  The terms and conditions of employment set forth in Sections
3, 4, and 5 shall survive and remain in full force and effect following
termination of Executive’s employment (for any reason) and the Restricted
Period.

5.12

Intention to Comply.  The parties intend for this Agreement, and any payments
made pursuant to it, to comply with the requirements of Code section 409A and to
the extent of any ambiguity herein, such provision shall be construed in a
manner that shall comply with Code section 409A.  The parties agree to amend
this Agreement to the extent necessary to comply with, the requirements of Code
section 409A (and the 409A Regulations and any other guidance issued under
409A).








9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.




 

 

EMPLOYER:

 

 

 

 

 

 

 

DALA PETROLEUM CORP.

 

 

 

 

 

 

 

/s/

Date:

May 1, 2014

 

Clarence Cottman, III, Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

Jonathan S. Wimbish, Director

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE: Everett Willard Gray II

 

 

 

 

 

 

 

 

Date:

May 1, 2014

 

/s/

 

 

 

E. Will Gray II











10







--------------------------------------------------------------------------------




EXHIBIT A




1.2

Title: Chief Executive Officer




2.1

Salary: Pre-tax (i.e., gross) monthly base salary at the annual rate of
$175,000.  Such base salary shall be paid in pro rata amounts in accordance with
the Employer’s regular payroll practices.




3.1 (f)  “Separation Pay” based on the termination of Executive’s employment
based on a Change of Control shall be for a period of twelve (12) months after
the date of termination of employment.  “Change of Control” means: (i) any sale,
exchange, or other transfer of all or substantially all of the assets of the
Company to any entity or person other than a current partner or affiliate of the
Employer, or (ii) the acquisition by any entity or person other than a current
partner or affiliate of the power, directly or indirectly, to vote or direct the
voting of the Employer’s interests having more than 50% of the ordinary voting
power for the Partnership.




3.2(b)

“Separation Pay” based on the termination of Executive’s employment without
Cause, is an amount equal to Executive’s monthly Base Salary for a period of the
lesser of: (a) six (6) months, or (b) the time, if any, remaining in the Initial
Term or any subsequent Renewal Term.




Separation Pay of any kind is payable in equal installments beginning on the
Employer’s first payroll date following the Effective Date of Executive’s
Separation Agreement and General Release.








11







--------------------------------------------------------------------------------

EXHIBIT B




[FORM OF] SEPARATION AGREEMENT AND GENERAL RELEASE




This Separation Agreement and Release (this “Agreement”) contains the terms and
compromises between EVERETT WILLARD GRAY (“Executive”) and WESTCOTT PRODUCTS
CORPORATION including its partners and officers (the “Employer”).  Capitalized
terms used and not defined herein shall have the meanings ascribed to such terms
in the Executive Employment Agreement (the “Employment Agreement”).




1.

Release.  Subject to and in accordance with the terms of the Employment
Agreement, and in consideration of the Separation Pay and other benefits to be
paid to Executive under the Employment Agreement:




(a)

Executive understands and agrees that Executive is accepting the Separation Pay
and other benefits, to which Executive is not otherwise entitled, as a full and
complete settlement and compromise of any and all differences and disputes
between the Employer and Executive, including but not limited to disputes
arising from Executive’s employment or the termination of that employment, and
that Executive will not seek any further compensation for any other claimed
damage, costs or attorneys’ fees in connection with these or any other matters
or events that have occurred as of the date of this Agreement. Executive
acknowledges that the Separation Pay is good and valuable consideration for the
release and other covenants Executive is making in this Agreement and is in
addition to any consideration to which Executive may already be entitled.




(b)

As a material inducement for the Employer to pay the Separation Pay, Executive
does hereby release the Employer and each of its directors, officers,
shareholders, investors, partners, parents, predecessors, successors,
affiliates, assigns, agents, current and former employees, attorneys, related
entities, and all persons acting by, through, under, or in concert with any of
them (collectively, the “Employer Releasees”) from any and all claims, charges,
complaints, liabilities or obligations of any kind whatsoever, whether known or
unknown, which Executive may have, now has, or has ever had arising from
Executive’s employment with the Employer or the termination of that employment,
or any other matter or event that may have occurred as of the date of this
Agreement.  This release includes any claims under federal, state, or local law,
including but not limited to, claims under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act
of 1964, as amended by the Civil Rights Act of 1991, the Rehabilitation Act of
1973, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Pregnancy Discrimination Act, the Texas Commission on Human Rights Act, the
Texas Labor Code, and the Employee Retirement Income Security Act.
 Notwithstanding the foregoing, nothing herein shall release the Employer of its
obligations in any employment-related or other agreement that survive the
termination or conclusion of Executive’s employment.




(c)

Executive further agrees that he will not file any complaint, petition, lawsuit,
or charge against the Employer Releasees, or any of its officers, directors,
employees, shareholders, owners, subsidiaries, affiliates, successors or assigns
with any local, state, or federal agency or court, except for the enforcement of
this Agreement or a challenge to the validity of the waiver of Executive’s ADEA
claims.




(d)

Executive agrees that if Executive breaches this Agreement and initiates a legal
proceeding or files a claim with a federal, state or local agency, Executive
shall be liable for any and all expenses incurred by the person or entity who
has to defend the action, including reasonable attorney’s fees, except for an
action challenging the validity of the waiver of Executive’s ADEA claims.




(e)

Executive acknowledges and agrees that, as a condition of this Agreement, he is
waiving both known and unknown claims against the Employer Releasees, arising up
to the date of execution of this Agreement.




2.

Obligations of Executive.  Executive acknowledges, ratifies and agrees to comply
with the Restrictive Covenants set forth in Section 4 of the Employment
Agreement, including, without limitation, the covenants of confidentiality,
non-solicitation, non-competition, and non-disparagement provisions.  Executive
represents and warrants to Employer that Executive has returned to the Employer
all records, files, notes or other documents or materials of Employer and copies
thereof that were in Executive’s possession or under Executive’s custody or
control.








EXHIBIT B




--------------------------------------------------------------------------------



3.

Future Litigation.  Executive agrees that if he/she is solicited or contacted by
any law firm or agent of any law firm regarding the Employer or his/her
employment or other association with the Employer, or if he/she is ordered or
subpoenaed to testify or produce information in connection with any claim
against the Employer, he/she will immediately notify the Employer.  Executive
also agrees to make himself/herself fully and reasonably available to assist the
Employer and its representatives with any investigation or with its prosecution
and/or defense of any legal proceedings involving matters of which he/she may
have relevant knowledge.  Should Executive be named, in his individual capacity,
as a defendant in a lawsuit based solely on duties he performed at Employer’s
instruction or directly related to his job duties with Employer, Employer agrees
to defend an indemnify Executive.  Executive understands and agrees that
Employer’s obligation to defend and indemnify does not include acts involving
Executive’s gross negligence, intentional torts, misconduct, or other
intentional, unlawful actions.




4.

Confidentiality. Executive agrees that the terms of this Agreement are strictly
confidential and may not be disclosed directly or indirectly to any person or
entity, except as necessary for tax preparation purposes, to inform Executive’s
spouse, if any, or in consultation with Executive’s legal counsel.




5.

Voluntary Execution.  Executive further understands and agrees that Executive:




(a)

has read this Agreement carefully and completely;




(b)

understands and knowingly and voluntarily agrees to the terms, conditions, and
waivers set forth in this Agreement;




(c)

is hereby advised in writing to consult with an attorney of Executive’s choice
prior to executing this Agreement and has had ample opportunity and sufficient
time to seek such advice;




(d)

agrees that the Separation Pay provided herein is consideration to which
Executive would not otherwise receive but for execution of this release;




(e)

may take up to twenty-one (21) days to consider whether Executive desires to
execute this Agreement (with the understanding that any changes made hereto at
the request of Executive do not re-start the 21-day consideration period); and




(f)

has a period of seven (7) days after executing this Agreement to revoke this
Agreement.  Any such revocation must be in writing and hand delivered or sent
via certified mail to Clarence Cottman, 1010 Tenth St., Golden, CO 80401.
 Executive understands that, upon the expiration of such seven (7) calendar day
revocation period, this entire Agreement will be binding upon Executive and will
be irrevocable.




6.

No Representations. Executive represents and acknowledges that in entering and
executing this Agreement, Executive has not relied upon any representations or
statements made Employer, or by its agents, representatives, or attorneys of any
other party, with regard to the subject matter, basis, or effect of this
Agreement.




7.

Severability.  Should any court of competent jurisdiction or arbitrator declare
any provision of this Agreement to be wholly or partially illegal, invalid, or
unenforceable, the offending provision shall be stricken and all remaining
provisions shall remain in full force and effect and shall be unaffected by such
declaration.




8.

No Admission of Liability.  Neither this Agreement nor the payment of any
Separation Pay shall in any way be construed as an admission by the Employer of
any improper actions or liability whatsoever as to Executive or any other
person, and the Employer specifically disclaims any liability to or improper
actions against Executive or any other person, on the part of itself, its
employees or its agents.








EXHIBIT B




--------------------------------------------------------------------------------




9.

Governing Law/Forum Selection Clause.  This Agreement shall be governed by and
construed under the laws of the State of Texas applicable to contracts to be
executed and performed in the State of Texas. The Parties agree to submit to the
jurisdiction of the State of Texas and that any dispute arising out of this
Agreement or Executive’s employment shall be litigated and/or arbitrated in
Dallas County, Texas.  Additionally, the terms of Section 5.10 of the Employment
Agreement (regarding Arbitration) are incorporated herein by reference.




PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT INCLUDES THE RELEASE OF ALL
CLAIMS AGAINST THE EMPLOYER ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH THE
EMPLOYER OR THE TERMINATION THEREOF, INCLUDING ALL CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT.




IN WITNESS WHEREOF, Executive enters into this Separation Agreement.













Signature

 

 

 

 

 

Name [printed]

 

 

Date:

 























EXHIBIT B


